UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549FORM N-PXANNUAL REPORT OF PROXY VOTING RECORD OF REGISTEREDMANAGEMENT INVESTMENT COMPANYInvestment Company Act file number: 811-07384(Exact name of registrant as specified in charter)Nicholas Applegate Institutional Funds(Address of principal executive offices) (Zip code)600 West Broadway, 30th floorSan Diego, CA92101(Name and address of agent for service)Deborah A. Wussowc/o Nicholas-Applegate Capital Management600 West Broadway, 30th FloorSan Diego, CA 92101Registrant's telephone number, including area code: (619) 687-2988Date of fiscal year end: March 31Date of reporting period: July 1, 2006 to June 30, 2007Item 1. Proxy Voting RecordThe following Series of the Registrant did not hold any voting securities and accordinglydid not vote any proxies during the reporting period:Nicholas-Applegate U.S. Convertible FundNicholas-Applegate U.S. High Yield Bond Fund Item 1: Proxy Voting Record - Item1 Proxy Voting Record - Registrant : Nicholas Applegate NPX Disclosure Fund Name : NACM Emerging Markets Fund 07/01/2006 - 06/30/2007 In all markets, for all statuses, for Key- Aboitiz Equity Ventures Inc Ticker Security ID: Meeting Date Meeting Status CINS Y0001Z104 05/21/2007 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Opening Mgmt For For For 2 Proof of notice of the meeting Mgmt For For For 3 Determination of Quorum Mgmt For For For 4 Approve Minutes Mgmt For For For 5 President's Report on Operating Mgmt For For For Reports 6 Approve the annual report and the Mgmt For For For financial statements 7 Ratification of Board Acts Mgmt For For For 8 Elect the External Auditors Mgmt For For For 9 Election of Directors (Slate) Mgmt For For For 10 Non-Voting Agenda Item 11 Adjournment Mgmt For For For Advanced Semiconductor Engineering Ticker Security ID: Meeting Date Meeting Status ASXPR CUSIP9 00756M404 06/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Authority to Increase Paid-in Mgmt For For For Capital 4 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 5 Amendments to Procedural Rules Mgmt For For For for Acquisition and Disposal of Assets 6 Amendments to Articles Mgmt For Abstain NA Advanced Semiconductor Engineering Ticker Security ID: Meeting Date Meeting Status CINS Y00153109 06/28/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item 2 Non-Voting Agenda Item 3 Non-Voting Agenda Item 4 Non-Voting Agenda Item 5 Non-Voting Agenda Item 6 Approve the 2006 financial Mgmt For For For statements 7 Approve the 2006 profit Mgmt For For For distribution : cash dividend: TWD 1.5 per share 8 Authority to Increase Paid-in Mgmt For For For Capital 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Amendments to Procedural Rules Mgmt For For For for Acquisition and Disposal of Assets 11 Approve to revise the Articles of Mgmt For Abstain NA Incorporation 12 Other Business and Extraordinary Mgmt For Against Against Motions 13 Non-Voting Meeting Note 14 Non-Voting Meeting Note 15 Non-Voting Meeting Note ALL - America Latina Logistica S.A. Ticker Security ID: Meeting Date Meeting Status Null CINS P7896K183 09/05/2006 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Amend Article 2 Re: Expand Mgmt For For For Company's Business Activities to Multimmodal Transportation Operator 2.0 Approve 1:10 Stock Split; Amend Mgmt For For For Article 5 Accordingly 3.0 Amend Article 14 Re: Board of Mgmt For For For Directors Composition be Fixed at Maximum of 13 Members, Election of Alternate Directors, and Board Chairmanship be Exercised by One Chairman and One Vice-Chairman 4.0 Amend Article 27 Re: Change Mgmt For For For Company's Representation System 5.0 Amend Article 25 and 31 Re: Mgmt For For For Executive Officer Board' Powers 6.0 Amend Article 29 Re: Exclusion of Mgmt For For For Literal L 7.0 Amend Article 30 Re: Exclusion of Mgmt For For For Literal E 8.0 Consolidate Amendments to Articles Mgmt For For For 9.0 Elect New Members to the Board of Mgmt For For For Directors ALL - America Latina Logistica S.A. Ticker Security ID: Meeting Date Meeting Status Null CINS P7896K183 09/29/2006 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve Protocol and Mgmt For For For Justification of the Company's Merger by Absorption of It's Wholly-owned Subsidiary, Logispar Logistica e Participacoes S.A. 2.0 Ratify Appraisal Firm Mgmt For For For 3.0 Approve Appraisal Report Mgmt For For For 4.0 Approve the Company's Merger by Mgmt For For For Absorption of its Wholly-owned Subsidiary 5.0 Authorize Board to Ratify and Mgmt For For For Execute Approved Resolutions All America Latina Logistica SA Ticker Security ID: Meeting Date Meeting Status CINS 01643R606 04/02/2007 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Election of Directors and Mgmt For For For Statutory Audit Committee Members 4 Governing Entities' Fees Mgmt For For For AMERICA MOVIL SA Ticker Security ID: Meeting Date Meeting Status AMX CUSIP9 02364W105 04/27/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors; Fees Mgmt For For For 2 Election of Meeting Delegates Mgmt For For For ASE Test Limited Ticker Security ID: Meeting Date Meeting Status ASTSF CUSIP9 Y02516105 06/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ADOPT THE 2gmt For For For REPORTS. 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 AUTHORITY TO ISSUE SHARES. Mgmt For Against Against 4 AUTHORITY TO ISSUE SECURITIES. Mgmt For Against Against 5 TO APPROVE THE CONTINUED ADOPTION Mgmt For Against Against OF THE DIVIDEND POLICY OF THE COMPANY. Asustek Computer Inc Ticker Security ID: Meeting Date Meeting Status CINS 04648R209 06/13/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item 2 Non-Voting Agenda Item 3 Non-Voting Agenda Item 4 Non-Voting Agenda Item 5 Non-Voting Agenda Item 6 Non-Voting Agenda Item 7 Approve the revision to the rules Mgmt For For For of shareholder meeting 8 Approve the 2006 financial Mgmt For For For statements 9 Approve the 2006 profit Mgmt For For For distribution; cash dividend: TWD 1.5 per share 10 Authority to Increase Paid-in Mgmt For For For Capital 11 Amendment to Articles Mgmt For Abstain NA 12 Amendments to Procedural Rules of Mgmt For For For Acquisition or Disposal of Assets 13 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 14 Extraordinary motions Mgmt For Against Against Asustek Computer Inc Ticker Security ID: Meeting Date Meeting Status CINS Y04327105 06/13/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Non-Voting Meeting Note 3 Non-Voting Agenda Item 4 Non-Voting Agenda Item 5 Non-Voting Agenda Item 6 Non-Voting Agenda Item 7 Non-Voting Agenda Item 8 Non-Voting Agenda Item 9 Amendments to Procedural Rules of Mgmt For For For Shareholder's Meeting 10 Approve the 2006 financial Mgmt For For For statements 11 Allocation of Profits/Dividends Mgmt For For For 12 Authority to Increase Paid-in Mgmt For For For Capital 13 Approve to revise the Articles of Mgmt For Abstain NA Incorporation 14 Amendments to Procedural Rules of Mgmt For For For Acquisition or Disposal of Assets 15 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 16 Extraordinary motions Mgmt For Against Against Bakrie & Brothers Ticker Security ID: Meeting Date Meeting Status CINS Y7117S197 06/06/2007 Voted Meeting Type Country of Trade Mix Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Approve Directors' Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Approve to determine the Companys Mgmt For For For profit for book year 2006 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Stock Option Plan Mgmt For Abstain NA 7 Election of Directors and Mgmt For Against Against Commissioners Banco De Oro Ticker Security ID: Meeting Date Meeting Status CINS Y0561Q106 12/27/2006 Voted Meeting Type Country of Trade Special Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Opening Mgmt For For For 2 Approve to determine the Mgmt For For For existence of quorum certification of quorum 3 Approve The Merger Agreement Mgmt For For For 4 Increase in Authorized Capital Mgmt For For For 5 Non-Voting Agenda Item 6 Right to Adjourn Meeting Mgmt For For For Banco De Oro Ticker Security ID: Meeting Date Meeting Status CINS Y0561Q106 12/27/2006 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Approve The Merger Agreement Mgmt For For For 3 Increase in Authorized Capital Mgmt For For For Bank Niaga Ticker Security ID: Meeting Date Meeting Status CINS Y71193158 04/19/2007 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve and ratify the Company s Mgmt For For For performance report for the year 2006 2 Approve the allocation of the Mgmt For For For Company s profit for the year 2006 3 Appointment of Auditor and Mgmt For For For Authority to Set Fees 4 Directors' and Commissioners' Fees Mgmt For For For 5 Election of Directors Mgmt For Abstain NA Bank Niaga Ticker Security ID: Meeting Date Meeting Status CINS Y71193158 06/27/2007 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Divestiture Mgmt For Abstain NA 2 Non-Voting Meeting Note Bank Niaga Ticker Security ID: Meeting Date Meeting Status CINS Y71193158 12/12/2006 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Election of Directors Mgmt For For For 3 Non-Voting Agenda Item Bank Of The Philippine Islands Ticker Security ID: Meeting Date Meeting Status CINS Y0967S169 03/29/2007 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Opening Mgmt For For For 3 Approve the certification of the Mgmt For For For notice 4 Approve the determination and Mgmt For For For declaration of quorum 5 Approve Minutes Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Ratification of the Acts of the Mgmt For For For Board and Management 8 Election of Directors Mgmt For For For 9 Elect the External Auditors and Mgmt For For For fix their remuneration 10 Directors' Bonuses Mgmt For For For 11 Other Business Mgmt For Against Against Bumiputra-Commerce Holding Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y1002C102 04/26/2007 Voted Meeting Type Country of Trade Special Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For Bumiputra-Commerce Holding Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y1002C102 04/26/2007 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Roslan Ghaffar Mgmt For For For 4 Elect Md Nor Md Yusof Mgmt For For For 5 Elect Seri Haidar Mohamed Nor Mgmt For For For 6 Elect Hamzah Bakar Mgmt For For For 7 Elect Zainal Abidin Putih Mgmt For For For 8 Elect Syed Muhamad Syed Abdul Mgmt For For For Kadir 9 Elect Robert Cheim Dau Meng Mgmt For For For 10 Elect Cezar Peralta Consing Mgmt For For For 11 Directors' Fees Mgmt For For For 12 Appointment of Auditor and Mgmt For For For Authority to Set Fees 13 Non-Voting Agenda Item 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For Bumiputra-Commerce Holding Berhad Ticker Security ID: Meeting Date Meeting Status CINS Y1002C102 11/23/2006 Voted Meeting Type Country of Trade Special Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Ex-Gratia Payment to Mgmt For Against Against Mohd Desa Pachi Catcher Technology Company Ticker Security ID: Meeting Date Meeting Status CINS Y1148A101 06/28/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Non-Voting Meeting Note 3 Non-Voting Agenda Item 4 Non-Voting Agenda Item 5 Non-Voting Agenda Item 6 Non-Voting Agenda Item 7 Approve the recognition of 2006 Mgmt For For For financial reports 8 Allocation of Profits/Dividends Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Authority to Increase Paid-in Mgmt For For For Capital 11 Amendments to Procedural Rules Mgmt For For For for Endorsements/Guarantees 12 Amendments to Procedural Rules Mgmt For For For for Capital Loan 13 Amendments to Procedural Rules Mgmt For For For for Acquisition and Disposal of Assets 14 Approve to revise the rules for Mgmt For For For proceedings of shareholder meeting Cathay Financial Holding Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y11654103 06/15/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Non-Voting Meeting Note 3 Non-Voting Agenda Item 4 Non-Voting Agenda Item 5 Non-Voting Agenda Item 6 Ratify the business operation Mgmt For For For result and financial reports of FY 2006 7 Allocation of Profits/Dividends Mgmt For For For 8 Amendment to Articles Mgmt For For For 9 Amendments to Procedural Rules of Mgmt For For For Acquisition/Disposal of Assets 10 Amendments to Procedural Rules of Mgmt For For For Election of Directors and Supervisors 11 Election of Directors Mgmt For For For 12 Non-Compete Restrictions for Mgmt For Against Against Directors 13 Others and Extraordinary proposals Mgmt For Against Against Cathay Financial Holding Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS 14915V205 06/15/2007 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item 2 Non-Voting Agenda Item 3 Non-Voting Agenda Item 4 Approve the 2006 final statement Mgmt For For For 5 Approve the distribution earning Mgmt For For For in 2006 acash dividend: TWD 1.5 per sharea 6 Amendment to Articles Mgmt For For For 7 Amendments to Procedural Rules of Mgmt For For For Acquisition/Disposal of Assets 8 Amendments to Procedural Rules of Mgmt For For For Election of Directors and Supervisors 9 Election of Directors Mgmt For For For 10 Election of Directors Mgmt For For For 11 Election of Directors Mgmt For For For 12 Non-Compete Restrictions for Mgmt For Against Against Directors 13 Non-Voting Agenda Item Celestial Nutrifoods Limited Ticker Security ID: Meeting Date Meeting Status CINS G1991H104 04/24/2007 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect LOO Choon Chiaw Mgmt For For For 4 Elect Bryan MA Wing Yun Mgmt For Against Against 5 Directors' Fees Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Non-Voting Agenda Item 8 Authority to Issue Shares w/ or Mgmt For For For w/out Preemptive Rights 9 Authority to Issue Option under Mgmt For For For Employee Incentive Plan CEMEX S.A.- ADR Ticker Security ID: Meeting Date Meeting Status CXWSB CUSIP9 151290889 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For Abstain NA 2 Allocation of Profits/Dividends; Mgmt For For For Authority to Repurchase Shares 3 Authority to Increase Capital Mgmt For For For 4 Election of Directors; Election Mgmt For Abstain NA of Board Committee Members 5 Directors' Fees Mgmt For For For 6 Election of Meeting Delegates Mgmt For For For CENTURY SUNSHINE ECOLOGICAL TECHNOLOGY HOLDINGS LT Ticker Security ID: Meeting Date Meeting Status CINS G2091K120 04/30/2007 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend of HKD Mgmt For For For 0.01 per share for the YE 31 DEC 2006 3 Re-elect Mr. Chi Wen Fu as an Mgmt For For For Executive Director 4 Re-elect Mr. Shum Sai Chit as an Mgmt For Against Against Executive Director 5 Re-elect Professor Zhou Xing Dun Mgmt For For For as an Executive Director 6 Re-elect Mr. Shen Yi Min as an Mgmt For Against Against Independent non-executive Director 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Repurchased Mgmt For For For Shares 12 Amendment to Stock Option Plan Mgmt For For For Cheil Industries Inc Ticker Security ID: Meeting Date Meeting Status CINS Y1296J102 02/28/2007 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Approve the partial amendments to Mgmt For For For the Articles of Incorporation 3 Elect Mr. Jin Hoon, Je as a Mgmt For For For Director 4 Elect Mr. Beak, Hwang as a Mgmt For For For Director 5 Elect YOON Young Dae Mgmt For For For 6 Elect Mr. Young Jin, Kim as an Mgmt For For For outside Director 7 Elect YE Jong Suk as Audit Mgmt For For For Committee Member 8 Elect Mr. Kyu IL, Kim as a Member Mgmt For For For of the Audit Committee 9 Elect Mr. Young Jin, Kim as a Mgmt For For For Member of the Audit Committee 10 Director's Fees Mgmt For Against Against 11 Corporate Auditors' Fees Mgmt For For For China Communications Construction Compan Ticker Security ID: Meeting Date Meeting Status CINS Y14369105 06/06/2007 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Reports Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 7 Non-Voting Agenda Item CHINA HONGXING SPORTS LTD Ticker Security ID: Meeting Date Meeting Status CINS G2154D104 04/26/2007 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For Abstain NA 2 Elect Wu Rongguang Mgmt For For For 3 Approve Retirement Of Wu Hanjie Mgmt For For For 4 Directors' Fees Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Non-Voting Agenda Item 8 Authority to Issue Shares w/ or Mgmt For For For w/o Preemptive Rights 9 Authority to Issue Shares Under Mgmt For Abstain NA Employee Incentive Plan CHINA HONGXING SPORTS LTD Ticker Security ID: Meeting Date Meeting Status CINS G2154D104 04/26/2007 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For For For CHINA INFRASTRUCTURE MACHINERY HOLDINGS LTD, CAYMA Ticker Security ID: Meeting Date Meeting Status CINS G2111M106 04/26/2007 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend for the Mgmt For For For YE 31 DEC 2006 3 Election of Directors Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 Authority to Issue Shares w/out Mgmt For For For Preemptive Rights 6 Authority to Repurchase Shares Mgmt For For For 7 Authority to Issue Repurchased Mgmt For For For Shares China Shenhua Energy Company Limited. Ticker Security ID: Meeting Date Meeting Status CINS Y1504C113 05/15/2007 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Supervisors' Report Mgmt For For For 3 Financial Statements Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Directors' and Supervisors' Fees Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Related Party Transactions Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Election of Directors Mgmt For For For 10 Issuance of Stock w/out Mgmt For For For Preemptive Rights COMPANHIA VALE DO RIO DOCE Ticker Security ID: Meeting Date Meeting Status RIOPR CUSIP9 204412209 04/27/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Election of Directors Mgmt For For For 4 Election of Statutory Audit Mgmt For For For Committee 5 Governing Entities' Fees Mgmt For Against Against 6 Authority to Increase Capital Mgmt For For For through the Capitalization of Reserves Consorcio ARA SA De CV Ticker Security ID: Meeting Date Meeting Status CINS P3084R106 04/23/2007 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Accounts and Mgmt For For For Reports 2 Report on Tax Compliance Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors and Mgmt For For For Secretaries; Fees 5 Election of Audit Committee Mgmt For Abstain NA Chairman 6 Election of Corporate Governance Mgmt For Abstain NA Committee Chairman 7 Authority to Repurchase Shares Mgmt For For For 8 Election of Meeting Delegates Mgmt For For For Consorcio Ara SAB de CV Ticker Security ID: Meeting Date Meeting Status Null CINS P3084R106 10/19/2006 Voted Meeting Type Country of Trade Special Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Renumber All Articles of Mgmt For For For Association and Subsequent Amend Bylaws to Comply with New Mexican Securities Law 2.0 Designate Inspector or Mgmt For For For Shareholder Representative(s) of Minutes of Meeting 3.0 Elect/Ratify Directors Mgmt For Abstain NA 4.0 Appoint the Chairman of Audit Mgmt For Abstain NA Committee 5.0 Appoint the Chairman of Corporate Mgmt For Abstain NA Practices Committee 6.0 Designate Inspector or Mgmt For For For Shareholder Representative(s) of Corporacion Geo SA De CV Ticker Security ID: Meeting Date Meeting Status CINS P3142C117 04/27/2007 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Accounts and Mgmt For For For Reports 2 Accounts and Reports Mgmt For Abstain NA 3 Ratify the acts done by the Board Mgmt For Abstain NA of Directors during the FYE 31 DEC 2006 4 Approve the allocation of the Mgmt For For For results of the FYE 31 DEC 2006 5 Election of Directors and Mgmt For For For Secretaries 6 Election of Committee Chairmen Mgmt For Abstain NA 7 Directors', Committee Members and Mgmt For For For Secretaries Fees 8 Authority to Repurchase Shares Mgmt For For For 9 Election of Meeting Delegates Mgmt For For For 10 Minutes Mgmt For For For COSAN SA INDUSTRIA E COMERCIO Ticker Security ID: Meeting Date Meeting Status Null CINS P31573101 08/31/2006 Voted Meeting Type Country of Trade Annual/Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Accept Financial Statements and Mgmt For For For Statutory Reports for Fiscal Year Ended 4-30-06 2.0 Elect Board of Directors and Mgmt For For For Supervisory Board, And Respective Alternates 3.0 Approve Global Remuneration of Mgmt For For For Directors and Supervisory Board Members 4.0 Approve 1:3 Stock Split Mgmt For For For 5.0 Amend Bylaws to Comply with Mgmt For For For Bovespa's Novo Mercado Regulations COSAN SA INDUSTRIA E COMERCIO Ticker Security ID: Meeting Date Meeting Status Null CINS P31573101 10/31/2006 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 Approve Merger by Absorption of: Mgmt For For For JUMP Participacoes S.A., Mundial Acucar e Alcool S.A., Alcomira S.A., ABC 125 Participacoes Ltda., Aguapar Participacoes S.A., and Usina Acucareira Bom Retiro S.A., without Issuance or Increase in Capital Credicorp Limited Ticker Security ID: Meeting Date Meeting Status BAP CUSIP9 G2519Y108 03/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Annual Report Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For Cyrela Brazil Realty Sa Ticker Security ID: Meeting Date Meeting Status cins P34085103 03/23/2007 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Authority to Implement a Mgmt For For For Non-Convertible Debentures Public Offer 3 Authority to Issue Debt Mgmt For For For Instruments 4 Ratification of Management Acts Mgmt For Abstain NA Cyrela Brazil Realty Sa Ticker Security ID: Meeting Date Meeting Status cins P34085103 04/11/2007 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Appointment of Appraiser Mgmt For For For 3 Approve the appraisal report as Mgmt For For For specified in resolution 1 above 4 Approval of the Protocol And Mgmt For For For Justification of Spin-off 5 Spin-off Mgmt For For For 6 Authority to Reduce Share Capital Mgmt For For For 7 Authority to Incorporate New Mgmt For For For Company 8 Ratification of Board Acts; Mgmt For For For Authority to Carry Out Formalities Cyrela Brazil Realty Sa Ticker Security ID: Meeting Date Meeting Status cins P34085103 04/30/2007 Voted Meeting Type Country of Trade Mix Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors Mgmt For For For 5 Governing Entities' Fees Mgmt For For For 6 Authority to Grant Stock Options Mgmt For For For Cyrela Brazil Realty Sa Ticker Security ID: Meeting Date Meeting Status cins P34085103 12/07/2006 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Stock Split Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Authority to Consolidate and Mgmt For For For Renumber Articles Ellerine Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS S25520115 01/12/2007 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Elect Peter Squires Mgmt For Against Against 4 Elect Bruce Sinclair Mgmt For Against Against 5 Elect Marc Moca Mgmt For Against Against 6 Authority To Repurchase Shares Mgmt For For For 7 Authority to Issue Shares Mgmt For For For Pursuant to Employees Share Trust 8 Authority for Distribution from Mgmt For For For Share Premium Account Empresas Ica S.
